PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/798,756
Filing Date: 31 Oct 2017
Appellant(s): FU et al.



__________________
Tung-Yun McNally
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Independent apparatus claims 1 and 18, and their dependent claims 2-8, 10-17, and 20-22 are under examination. The Appellant argues rejection of independent claims 1 and 18 (see pages 7-16 of appeal brief filed on 1/21/2021). Below, the Examiner has provided rebuttals to the Appellant arguments in the order that they appear in the appeal brief of 1/21/2021.
Starting at the bottom of page 7 till top of page 10 of appeal brief of 1/21/2021; related to discussion regarding the evidentiary document of WANG (US-2010/0124622), hereinafter WANG.
	The Examiner addressed these arguments in the Advisory Action of 11/30/2020 (page 2). The Examiner agreed with the Appellant’s argument and withdrew the evidentiary document of WANG. The Examiner notes that WANG was not relied upon as a prior art rejection; it was relied upon only as an evidence. Additionally, and in the interest of compact prosecution, in the final office action of 10/23/2020 (see page 8), the Examiner had made an alternative argument based on the instant disclosure only. That argument was again repeated in the Advisory Action of 11/30/2020 (pages 2-3).

(Pages 11-12 of appeal brief of 1/21/2021, related to claim 1): Appellant states that 2) In the Advisory action dated November 30, 2020, the Office asserts "[t]he instant specification discloses that this specific orientation is due to van-der-Waals forces and does not disclose additional method steps that are taken to orient the carbon nanotubes {[0025]}. As stated by the applicant, van-der-Waals forces are occurring between carbon nano tubes {[0025]}. Therefore, the Examiner submits that these natural forces also occur between the carbon nanotubes of HOSOE (US-2016/0079006). Therefore, the Examiner submits that the van-der-Waals force in the carbon nanotube mixture of HOSOE will result in the orientation that is recited in claim 1.” 
Applicants respectfully disagrees. Applicants admits that the van-der-Waals force may be in the carbon nanotube mixture of HOSOE, but the orientation of the carbon nanotubes cannot be formed only by the van-der-Waals force. "Van der Waals forces include attraction and repulsions between atoms, molecules, and surfaces, as well as other intermolecular forces". When the carbon nanotubes are entangled with each other, the van der Waals forces still present in the carbon nanotubes entangled with each other. However, the carbon nanotubes entangled with each other must extend along different directions, rather than the same direction. Thus, the van-der-Waals forces between the carbon nanotubes cannot result in the orientation, and it is unreasonable to assert that "the van-der-Waals force in the carbon nano tube mixture of HOSOE will result in the orientation that is recited in claim 1".
	The Examiner notes that as stated above, the Appellant agrees that van-der-Waals forces exist in the carbon nanotubes of HOSOE. 
	Appellant states that the carbon nanotubes of HOSOE are entangled and thus van-der-Waals forces are not sufficient for alignment or extension of nanotubes in a same direction. HOSOE does not disclose that its method of applying carbon nanotubes results in entanglement or randomness. Appellant argument above regarding entanglement of HOSOE’s nanotube is a conjecture. Appellant is requested to provide passages of HOSOE that indicates its method results in entanglement.
	The Examiner notes that this entanglement issue was also previously addressed in the Advisory Action of 11/30/2020 (page 4). Applicant had argued that the act of kneading and rubbing of carbon nanotubes of HOSOE results in the entanglement. The Examiner had pointed out that HOSOE never discloses that this application method results in an entanglement and had requested that Applicant provide an evidence for this assertion. No evidence has been provided so far.
	Furthermore, and in the same Advisory Action, the Examiner had pointed out that the instant disclosure itself mentions that the origin of carbon nanotubes could be a flocculated carbon nanotube film {[0023]}. Flocculated material may be also susceptible to randomness and entanglement, since they are clumped together in a suspension. But as instant disclosure states, they will be further oriented in the same direction due to the natural van-der-Waals forces {[0025]}. This is very similar to the carbon nanotubes of HOSOE. Therefore, the Examiner once again submits that HOSOE's carbon nanotubes are also oriented due to the natural van-der-Waals forces.
[0143]}. This further helps maintaining the orientation of the carbon nanotubes.
	The Examiner also looked into the literature related to carbon nanotubes and the natural van-der-Waals forces acting on them. This was an effort to locate evidence for this topic (not a prior art rejection). The Examiner draws attention to the evidentiary document of GLATKOWSKI (US-2014/0127122), hereinafter GLATKOWSKI.
	GLATKOWSKI discloses that carbon nanotubes have a high propensity to self-assemble into rope structures (i.e. extending in a same direction) {[0015]}. GLATKOWSKI further discloses that this natural tendency is due to van-der-Waals forces {[0040]}.
(Pages 11-12 of appeal brief of 1/21/2021, related to claim 1): Appellant states that 3) In the Advisory action dated November 30, 2020, the Office asserts "the Examiner disagrees with the applicant assertion that in HOSOE's method, it is necessary to apply a magnetic field. HOSOE discloses that it is preferable (not necessary) to apply a magnetic field to orient the carbon nanotube in a fixed direction {[0145]}. The Examiner's interpretation of this teaching is not that the field is applied to impart parallel orientation to the individual nanotubes, rather to orient the already paralleled/bundled of nanotubes in a desired fixed direction (e.g. change from say a north direction to a northwest direction).” Applicant agrees that HOSOE discloses it is preferable (not necessary) to apply the magnetic field. However, when the magnetic field is removed, the carbon nanotubes extend along different directions. When the magnetic field is applied, the carbon nanotubes extend along the same direction. That is, the different extending directions of the carbon nanotubes are changed to the same direction by applying the magnetic field. 
	Appellant states that in HOSOE once the magnetic field is removed the carbon nanotubes extend along different directions. Appellant does not provide an evidence for this statement. HOSOE does not disclose that upon removal of magnetic field the orientation of carbon nanotubes changes to a random configuration. Had this been the case the magnetic field had to be implemented in perpetuity since its removal would have resulted in randomness. HOSOE never teaches that this magnetic field has to be maintained. This is also impractical since the electrode produced by HOSOE is eventually used in a standalone power storage device with no magnetic field around it {[0273]}. 
Again magnetic field is a preferred (not necessary) additional step that is taught by HOSOE. As established above the carbon nanotubes of HOSOE are extending in a same direction due to natural van-der-Waals forces.
(Pages 13-15 of appeal brief of 1/21/2021 related to claim 18 and reducing agent): Appellant statement under 1) on pages 13-14 and 2) on pages 15 and 16 (not repeated here).
	The argument under item 1) in this section was addressed in the Advisory Action of 11/30/2020 (page 5); it is repeated here since it also relates to item 2) of Appellant argument.
	Claim 18 recites “adding a reducing agent to the metal ion solution to form metal atoms”. Instant specification discloses “adding a reducing agent to the metal ion solution chemical agent; it could also be interpreted as a physical agent.
The Appellant under item 1) describes reducing agent as an agent that donates an electron (e-). Electrical current is a stream of electrons. A stream of electrons can be interpreted as an agent that can donate an electron, thus considered to be a reducing agent.
HOSOE discloses that salt bath has aluminum halide {[0117]} or AlCl3 {[0019]}. AlCl3 is Al3+ (the ion that can accept negatively charged electron or e-) and 3Cl-. HOSOE talks about electrolytic formation of an aluminum layer (atomic aluminum) on the surface of porous body {[0114]} which is by the application of current {[0116]}. The electrical current donates electrons (e-) to Al3+ to reduce it to Al atoms and deposit it on the metal structure. Thus, electrical current is the reducing agent, since it was added to the Al ion solution to form Al atom that are deposited on the porous body, exactly like what the claim and instant specification recites. Therefore the Examiner submits that the current disclosed by HOSOE reads on the disputed limitation of claim 18. Electrical current is a reducing agent; it is donating electrons to the solution of aluminum ion (i.e., it meets all the definitions of a reducing agent).
Regarding appellant argument under item 2), and as established above, electrical current is a reducing agent and that satisfies the limitation of claim 18. However, the Examiner would like to point out that the pure aluminum anode that 3+ that is consumed when Al is deposited on the metal structure. This is done by dissolution of aluminum atom of the anode into the salt bath solution. The fact that the electrons produced by this dissolution are joined in the electrical current does not suddenly negate the electrical current’s role of being a reducing agent as established above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748    

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                       
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.